DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, 10, 12, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the predetermined time t0" in ln 6.  There is insufficient antecedent basis for this limitation in the claim. 
The term "highest" in claim 7 is a relative term which renders the claim indefinite.  The term "highest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-6, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (US 20150099443), hereinafter referred to as Hirabayashi.
Re claim 1, Hirabayashi teaches a control method for a vehicle air conditioner, comprising:
remote pre-control (ECU 200 in combination with electronic key), comprising remote timing pre-control (see ¶ 40-41, “On the other hand, where the pre-air conditioning is performed ("WITH PRE-AIR CONDITIONING" in the graph), air conditioning is performed prior to the riding time”); wherein the remote timing pre-control comprises starting the air conditioner to pre-cool or pre-heat t0 minutes before the vehicle is started (e.g. ¶ 40, “. Before riding in the vehicle, the user can perform air conditioning of the vehicle (pre-air conditioning) by operating the electronic key.”), and t0 is a constant.0

Re claim 2, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 1, wherein, the remote timing pre-control further comprises:
a detecting step of detecting an interior temperature Tin (Fig 6, “Tr”) of the vehicle and an exterior temperature Tout (Fig 6, “Tam”) of the vehicle;
a determining step of determining a relationship between Tin and Tout (e.g. S103); and
a performing step of selecting to start an exterior air circulation (e.g. S104) or start an interior air circulation (e.g. S105) directly according to the relationship determined; wherein, the interior air circulation means that air inside the vehicle circulates inside the vehicle and doesn't exchange with air outside the vehicle (e.g. ¶ 43); the exterior air circulation means that the air outside the vehicle flows into the vehicle (e.g. ¶ 43-44), and the air inside the vehicle exchanges with the air outside the vehicle (e.g. ¶ 43-44).

Re claim 3, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 2, wherein, when the vehicle air conditioner is under a cooling working condition, 
the determining step comprises determining whether Tin>Tout+Xl (see S103) is satisfied; and	
the performing step comprises, if Tin>Tout+Xl is satisfied, starting the exterior air circulation ti minutes ahead of t0, then starting the interior air circulation of the air conditioner, and if Tin>Tout+Xl is not satisfied, see S104-105);
wherein Xl and ti are constants (the examiner considers X1 = 0 and ti = 0, since 0 is a constant number).

Re claim 4-6, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 2. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). For the instant case, the examiner notes that if the vehicle air conditioner was operating under cooling mode then the process as described in claim 5-6 does not have to be perform and whereas for claim 4 if the operation was a heat operation then claim 4 would not have to be performed under claim 3. 

Re claim 19, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 1, the remote pre-control further comprises a comprehensive control combining temperature control for the air conditioner and battery charging control (see ¶ 40, “When the pre-air conditioning is performed during charging of the battery, electric power from the external power supply can also be used for the pre-air conditioning”).

Re claim 20-25, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 2. The applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). For the instant case, the examiner notes that if the battery was fully charged then the process as described in claim 21-25 does not have to be perform and whereas for claim 20 if the battery was not fully charged then claim 20 would not have to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi, in view of Miyano (US 20120305662), hereinafter referred to as Miyano.

Re claim 17-18, Hirabayashi teaches the control method for the vehicle air conditioner according to claim 1. Hirabayashi does not explicitly teach the limitation of the remote pre-control further comprises battery pack temperature pre-control, and the battery pack temperature pre-control comprises:
a detecting step of automatically detecting whether a temperature of the battery pack of the vehicle is within an optimal power supply temperature range; and
a performing step comprising, when the temperature of the battery pack is within the optimal power supply temperature range, not pre-controlling the battery pack, and when the temperature of the battery pack is not within the optimal power supply temperature range, controlling the temperature the battery pack in advance;
wherein the optimal power supply temperature range means that the battery pack with a temperature in this temperature range has the highest power supply efficiency; 
the optimal power supply temperature range of a new energy vehicle is defined as [Topti, Topt2], and an actual battery pack temperature is Tbat; and comprising:
when Topt1 < Tbat <Topt2, not pre-controlling the battery pack temperature;
However, Miyano teaches the limitation of a vehicle comprising a controller (15) further comprises battery pack temperature pre-control (see control scheme in Fig 5), and the battery pack temperature pre-control comprises:
a detecting step of automatically detecting whether a temperature of the battery pack of the vehicle is within an optimal power supply temperature range (see step S11-S12); and
a performing step comprising, when the temperature of the battery pack is within the optimal power supply temperature range, not pre-controlling the battery pack (see S11-12 and S200), 
wherein the optimal power supply temperature range means that the battery pack with a temperature in this temperature range has the highest power supply efficiency (implicit);
the optimal power supply temperature range of a new energy vehicle is defined as [Topti, Topt2] (e.g. TC and TH), and an actual battery pack temperature is Tbat (TBAT); and comprising:
when Topt1 < Tbat <Topt2, not pre-controlling the battery pack temperature (see Step 200).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Hirabayashi and integrated the remote pre-control further comprises battery pack temperature pre-control, and the battery pack temperature pre-control comprises: a detecting step of automatically see ¶ 9 Miyano).

Allowable Subject Matter
Claims 7-8, 10, 12, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NELSON J NIEVES/Primary Examiner, Art Unit 3763